DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
Claims 21-40 were previously rejected.  Claims 21, 29, and 35 have been amended.  Claims 21-40 are currently pending.
Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive. 
Applicant insists on p.7-8 of their arguments that:
In the remarks, the Examiner first asserts that Applicant allegedly relies on features ("i.e., not requiring a social media network") that "are not recited in the rejected claim(s)." Applicant respectfully disagrees. Since a social network is not recited in the claims, the lack of a social network performing a function is indeed specifically in the claim. Moreover, the claims explicitly describe using public endpoints (e.g., password reset facilities) of a network application, but do not describe the actions taken by the network application (which may be implemented in any feasible manner). As such, Applicant respectfully submits that the Examiner's assertion that Docket No. 085804-121951Appl. No. 16/987,679Response to Office Actionthe claims do not "recite" a lack of a "social media network" improperly impute such functions into the claims and are improper.

The Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not requiring a social media network) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the prior art on record Simon et al. (US Pub 20140337059) fails to teach or suggest 
“intercepting, by the processor, an email from the network application transmitted in response to the password reset request”
The examiner respectfully disagrees for the following reasons:  The DLA acts as an intermediary between the beneficiary and the social media company and therefore is equivalent to "intercepting" and it receives authorization and information for assuming control. 0046; Fig 2 step 240 clearly states that the social media company holds the information for assuming control, which it then MUST provide to the DLA along with an authorization for its communication to the beneficiary 

Applicant argues that the prior art on record Simon et al. (US Pub 20140337059) fails to teach or suggest 
“forwarding, by the processor, the email to a recipient associated with the transfer condition”
The Examiner respectfully disagrees. Simon clearly teaches that the transfer conditions of the designated DLI policy is bequeathed upon login and password reset by the designated beneficiary.  Please see fig.2 item 240 and ¶0046. Thus the communication sent by a processor is the transfer condition, which is the resetting of login and password to allow access.

Applicant argues that the prior art on record Simon et al. (US Pub 20140337059) fails to teach or suggest 
“determining, by the processor, that the recipient has reset a password associated with the network application; and forwarding, by the processor, subsequent emails from the network application to the recipient”
The Examiner respectfully disagrees.  Please see ¶0035: As shown in FIG. 3, a Digital Legacy Association (DLA) 22 manages a DLA server 24, which serves as a hub of communication between the user 10, the social media company 12, the beneficiary 20, and any interested third parties 25 (described below).
Thus any further communication would go through the HUB which is the DLA server, before and after the password reset. Upon further review of the applicant’s  specification yielded no definition on how this is performed and therefore under BRI the claim mapping would meet the requirement.
The Examiner maintains all rejections of claims 21-40.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 29, and 35 are rejected on the ground of nonstatutory double patenting over claims 1, 10, 12, and 19 of U.S. Patent No. 10742757 and further in view of Noon et al. (US Pub 20190020687).
21. With respect to independent claim 21, Patent 10742757 teaches a method comprising: (see Claim 10: method)
 transmitting, by a processor, a password reset request to a network application associated with a transfer condition;  (Claim 10: transmit, via the mail server, a password reset request to a network application associated with the transfer condition)
intercepting, by the processor, an email from the network application transmitted in response to the password reset request, (Claim 10: intercepting an email from the network application transmitted in response to the password reset request;)
forwarding, by the processor, the email to a recipient associated with the transfer condition; (Claim 10: forwarding the email to the recipient user associated with the transfer condition)
determining, by the processor, that the recipient has reset a password associated with the network application; (Claim 10: determining that the recipient user has reset a password associated with the network application)
 	and forwarding, by the processor, subsequent emails from the network application to the recipient (Claim 10: and forwarding, to the recipient user, subsequent emails from the network application.)
Patent 10742757 does not explicitly teach the email sent by the network application to an address associated with a user of the network application; 
Prior art Noon et al. (US Pub 20190020687) teaches the email sent by the network application to an address associated with a user of the network application; (see Noon ¶0040 and ¶0042, the email is intercepted by secure content system 106 when sent by user/sender in order to determine the validity of said transmission). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Patent 10742757 with the email intercept of sender communication by secure content system taught by Noon in order to safely deliver electronic communication among recipients.

29. With respect to independent claim 29, Patent 10742757 teaches a non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of:  (Claim 12;  A mail server comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising:)
transmitting, by the computer processor, a password reset request to a network application associated with a transfer condition; (Claim 10: transmit, via the mail server, a password reset request to a network application associated with the transfer condition)
intercepting, by the computer processor, an email from the network application transmitted in response to the password reset request, (Claim 10: intercepting an email from the network application transmitted in response to the password reset request;)
forwarding, by the computer processor, the email to a recipient associated with the transfer condition; (Claim 10: forwarding the email to the recipient user associated with the transfer condition)
Response to Office Action determining, by the computer processor, that the recipient has reset a password associated with the network application; (Claim 10: determining that the recipient user has reset a password associated with the network application)
 and forwarding, by the computer processor, subsequent emails from the network application to the recipient. (Claim 10: and forwarding, to the recipient user, subsequent emails from the network application.)
Patent 10742757 does not explicitly teach the email sent by the network application to an address associated with a user of the network application;
Prior art Noon et al. (US Pub 20190020687) teaches the email sent by the network application to an address associated with a user of the network application; (see Noon ¶0040 and ¶0042, the email is intercepted by secure content system 106 when sent by user/sender in order to determine the validity of said transmission). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Patent 10742757 with the email intercept of sender communication by secure content system taught by Noon in order to safely deliver electronic communication among recipients.

35. With respect to independent claim 35, Patent 10742757 teaches a device comprising: 
a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor (see claim 12 storage medium for tangibly storing thereon program logic for execution by the processor), the stored program logic comprising: 
transmitting a password reset request to a network application associated with a transfer condition (claim 19 logic for transmitting a password reset request to a network application associated with the transfer condition); 
intercepting an email from the network application transmitted in response to the password reset request (claim 19 logic for intercepting an email from the network application transmitted in response to the password reset request); 
forwarding the email to a recipient associated with the transfer condition (claim 19 logic for forwarding the email to the recipient user associated with the transfer condition); 
determining that the recipient has reset a password associated with the network application (claim 19 logic for determining that the recipient user has reset a password associated with the network application); and 
forwarding subsequent emails from the network application to the recipient (claim 19 logic for forwarding, to the recipient user, subsequent emails from the network application).
Patent 10742757 does not explicitly teach the email sent by the network application to an address associated with a user of the network application;
Prior art Noon et al. (US Pub 20190020687) teaches the email sent by the network application to an address associated with a user of the network application; (see Noon ¶0040 and ¶0042, the email is intercepted by secure content system 106 when sent by user/sender in order to determine the validity of said transmission). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Patent 10742757  with the email intercept of sender communication by secure content system taught by Noon in order to safely deliver electronic communication among recipients.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24, 27-32, 34-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US Pub 20140337059), and further in view of Noon et al. (US Pub 20190020687).
21. With respect to independent claim 21, Simon teaches a method comprising: 
transmitting, by a processor, a password reset request to a network application associated with a transfer condition (see Simon fig.2 and ¶0044 and ¶0046 Step 210 transmitting by the beneficiary electronic communication to the DLA, which transmits it to the social media company Fig 2; step 235; The social media company equivalent to a network application associated with a transfer condition as it holds the account to be transferred); 
intercepting, by the processor, an email from the network application transmitted in response to the password reset request (see Simon fig.2 and item 220 and ¶0046 beneficiary receives notice from social media company via DLA regarding user’s status); 
forwarding, by the processor, the email to a recipient associated with the transfer condition (see Simon fig.2 item 240 and ¶0046 beneficiary electronically receives instructions for login and password reset from the DLA); 
determining, by the processor, that the recipient has reset a password associated with the network application; and forwarding, by the processor, subsequent emails from the network application to the recipient (see Simon ¶0035 shown in FIG. 3, a Digital Legacy Association (DLA) 22 manages a DLA server 24, which serves as a hub of communication between the user 10, the social media company 12, the beneficiary 20, and any interested third parties 25 (described below). Thus any further communication would go through the HUB which is the DLA server, before and after the password reset).
Simon is silent to explicitly teach the email sent by the network application to an address associated with a user of the network application.
Noon teaches a method and system for protecting email content accounts (see Noon Abstract). Noon teaches the email sent by the network application to an address associated with a user of the network application (see Noon ¶0040 and ¶0042, the email is intercepted by secure content system 106 when sent by user/sender in order to determine the validity of said transmission).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Simon with the email intercept of sender communication by secure content system taught by Noon in order to safely deliver electronic communication among recipients. 

22. For claim 22, Simon/Noon teaches the method of claim 21, the transmitting the password reset request comprising simulating a user action with the network application (see Simon figs.2-3 and ¶0042 electronic communication sent to beneficiary to access the user account).

23. For claim 23, Simon/Noon teaches the method of claim 21, the transmitting the password reset request comprising calling an application programming interface (API) method of the network application (see Simon figs.2-3 and ¶0042 electronic communication is sent via webservers and webclients to request change of password to access user account by beneficiary).

24. For claim 24, Simon/Noon teaches the method of claim 21, the transmitting the password reset request comprising transmitting a Hypertext Transport Protocol (HTTP) request to an endpoint of the network application (see Simon figs.2-3 and ¶0042 electronic communication sent to beneficiary via web).

27. For claim 27, Simon/Noon teaches the method of claim 21, the determining that the recipient has reset the password comprising detecting receipt of a password reset confirmation email sent by the network application (see Simon fig.2 item 245 and ¶0046 access to user’s social media account by beneficiary, thus password set).

28. For claim 28, Simon/Noon teaches the method of claim 21, the forwarding the subsequent emails comprising generating a rule associated with the network application and the recipient, the rule causing the processor to forward all future emails from the network application to the recipient (see Simon fig.2 item 245 and ¶0046 access to user’s social media account, thus receiving social media mail of previous user).

29. With respect to independent claim 29, please see the rejection of claim 21.
30. For claim 30, see the rejection of claim 22. 
31. For claim 31, see the rejection of claim 23. 
32. For claim 32, see the rejection of claim 24. 
34. For claim 34, see the rejection of claim 27.
35. With respect to independent claim 35, please see the rejection of claim 21.
36. For claim 36, see the rejection of claim 22.
37. For claim 37, see the rejection of claim 23.
38. For claim 38, see the rejection of claim 24.
40. For claim 40, see the rejection of claim 27. 


Claims 25, 26, 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon/Noon, and further in view of Patel (US Pub 20130238721).
25. For claim 25, Simon/Noon teaches all the limitations of claim 21. Simon/Noon is silent to teach the method of claim 21, the intercepting the email from the network application comprising applying a set of text-processing rules to a plurality of incoming email messages and filtering the email from the incoming email messages.
	Patel teaches in their Abstract an email organization system for determining email subscriptions of each email by examining the header contents, the sender's address, the subject, the body and comparing each message to other messages to identify patterns.
	Patel teaches applying a set of text-processing rules to a plurality of incoming email messages and filtering the email from the incoming email messages (see Patel fig.2 and ¶0026-0028 types of patterns are duplicate emails which may or may not be subscriptions, and carbon copy or blind copy, and forwards which are determined that are not subscriptions). Thus the emails are filtered according to a set of rules.
	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Simon/Noon with the filtering of mail based on mail type such as regular mail or subscription mail taught by Patel in order to prevent any important electronic communication to be lost or filtered incorrectly to users may receive important communication promptly. 

26. For claim 26, Simon/Noon teaches all the limitations of claim 21.  Simon/Noon is silent to explicitly teach the method of claim 21, the intercepting the email from the network application comprising polling an inbox of a user to identify the email.
	Patel teaches in their Abstract an email organization system for determining email subscriptions of each email by examining the header contents, the sender's address, the subject, the body and comparing each message to other messages to identify patterns.
	Patel teaches applying a set of text-processing rules to a plurality of incoming email messages and filtering the email from the incoming email messages (see Patel fig.2 and ¶0026-0028 types of patterns are duplicate emails which may or may not be subscriptions, and carbon copy or blind copy, and forwards which are determined that are not subscriptions). Thus the emails received into user account are checked periodically.
	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Simon/Noon with the periodically filtering of mail based on mail type such as regular mail or subscription mail taught by Patel in order to prevent any important electronic communication to be lost or filtered incorrectly to users may receive important communication promptly. 

33. For claim 33, see the rejection of claim 25.
39. For claim 39, see the rejection of claim 25. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A/
September 12, 2022Examiner, Art Unit 2452      

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452